*386On the Merits.
Paul O. Hebert,
tutor of his minor children, sues to annul the will and the probate of the will of George C. Vaughan, their maternal uncle, on the grounds of imbecility, insanity, and the want of capacity to dispose, arising from habitual drunkenness, and of the want of requisite legal forms.
I. It is contended that the testator was of unsound mind and notoriously insane on the sixth May, 1861 (the date of the will),, and incapable of disposing of his propperty by will or otherwise, and that Everard G. Winn, his maternal uncle, for the purpose of evading the laws of Louisiana, and with a knowledge of his incapacity, took him to another State, among strangers, where he extracted the pretended will from him.
The evidence is abundant that during the last ten years of his life Vaughan was an habitual drunkard, and subject to not infrequent attacks of mania apotu, but it does not satisfy a majority of the court that he was drunk and of unsound mind on the day when the will was executed. The four members of the family at whose house it was made, are xiositive as to this point, and the circumstances do not countervail their testimony. One addicted to intemperance, and subject to consequent fits of derangement may make a will, if he be compos mentis at the time. 15 La. 88. ' It is incumbent on those who assail such a. will to show the existing insanity or incapacity at the time,- whieh has not been done in this case. It is shown that Vaughan was a man of at least fair education, and when sober exhibited ordinary intelligence and good deportment. He was in the habit of hunting and fishing, and of visiting in the neighborhood where he was raised, and in the. State of Tennessee. Some of the young men among whom he grew up, and with some of whom he was at school, speaic of him in very favorable terms, when sober. As said in the case of Hart v. Thompson’s executor, above cited, in whieh drunkenness was a ground for •action: “The impression made on our minds by the whole testimony on this head is, that even admitting the general insanity of the deceased, which is by no means satisfactorily proved, there is abundant evidence that he was compos mentis and fully competent to make a will at the time he made it.”
Nor is there proof of any undue influence or fraudulent practices one the part of his uncle, E. G. Winn, to evade the laws of this State and extract the will from him as alleged. The circumstances of their leaving Louisiana together, the making of the will while absent, and their return to the State, as detailed in the record, are rather inconsistent with design, and are not sucli as to invalidate a will. Winn was the brother of Vaughan’s mother, a wealthy lady, had managed her large *387property for many years, and was kind and attentive to his intemperate nephew. While it appears that the relations between the testator and his brother-in-law, P. O. Hebert, were not of the kindest. The testimony of the Gillens shows that the making of the will was Vaughan’s voluntary act, when Winn does not appear to have been present. “ The influence to vitiate the act must amount-to force and coercion destroying free agency$ it must not be the influence of attachment or affection ; it must not be the mere desire of gratifying the wishes of another, for that would be a very strong ground in support of a testamentary act; further, there must be proof that the act was obtained by this coercion — by importunity which could not be resisted.” Jannin on Wills, 114.
The fact that the will was made while the two were out of the State and after the testator had recovered from one of his attacks of delirium tremens, is no proof of an intention to evade the laws of this State. The dispositions of the will are not in conflict with our laws, the dictates of nature or the attachments of the testator.
It is urged, however, that the will itself contains internal evidence of his insanity, in that he left a legacy of $5000 to Miss Missouri Gillen, a stranger of but two days acquaintance. On this point the father of the legatee says: “ When he, the testator, said he wished to give Missouri Gillen $5000, I stopped writing, and told him she was not entitled to $5000. He then said that my family had been very kind to him, and that it was none of my business, for he was able to give her $10,000 and not hurt him. Then I wrote the clause.”
This may be evidence of caprice or a sudden generous impulse of gratitude, but not of insanity. Very many wills would be annulled ii such capricious bequests are proof of insanity. The law does not enter so suspiciously into the motives for every bequest in order to set aside a will.
II. The said will should be governed by the laws of Louisiana; it has not been proved as required by Louisiana law, and it is not shown tobe executed or probated according to Arkansas law, which, not being offered in evidence, must be presumed to be like our own.
By art. 1596 R. C. C. testaments made in foreign countries, or in the other States or Territories of the Union, take effect in this State, if they be clothed with all the formalities prescribed for the validity of wills in the place where they have been respectively made.
In the succession of McCandless, 3 A. 580, the benefit of this provision of law was accorded to a citizen of this State, who made his will in another, during his temporary absence from this, and after-wards returned and died here — there being no dispositson made contrary to our law and the policy, of our State. And it seems to be settled that, when a will is once admitted to probate in a court of compe*388tent-jurisdiction in this or another State or country, it creates, prima fade, a presumption that the will was executed and probated in accordance with the law of such place, and the party who attacks it, whether directly or indirectly, must defeat such presumption by some sufficient proof. 5 N. S. 48; 6 R. 239; 13 An. 575; Const. U. S., art. iv. § 1.
By arts. 1688 and 1689 R. C. C. testaments made in foreign countries and other States of the Union, can be carried into effect on property in this State, upon being registered in the court of proper jurisdiction and its execution ordered by the judge; and this registry or order will be authorized by the production of a duly certified copy of the proceedings and evidence in proof of the will and probate. 13 L. 221; 17 L. 4, 846; 2 R. 427. All this seems to have been done in this instance.
Our conclusion is that plaintiffs have not successfully assailed the will, and the probate of the will, of George C. Vaughan, and that the judgment appealed from should be reversed.
It seems that Missouri Gillen, the special legatee, did not prosecute her appeal, and being an appellee we can not correct the judgment as to her and her co-appellees.
It is, therefore, ordered that the judgment appealed from be reversed, and that there be judgment in favor of the heirs of Edward G. Winn herein, the universal legatees of George C. Vaughan, deceased, dismissing and rejecting the demand of plaintiffs; that the will of the said George C. Vaughan be decreed to be valid, and the said heirs of Winn, to wit, Independence G. Winn, Mary Winn wife of Henry Davis, and Alexander Winn and Cordelia Winn, represented by their natural tutrix, Mary Montgomery, widow of Edward G. Winn, be recognized as the universal legatees of the said George C. Vaughan, and entitled to the possession of all of his estate under said will. Costs of the lower court to be paid by the plaintiffs — those of appeal, by the appellees.